Citation Nr: 0206340	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Indianapolis, Indiana



THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
schizophrenia, to include a total rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:  AMVETS 



INTRODUCTION

The veteran served on active duty from April 1968 to May 
1969. This matter comes on appeal from decisions by the 
Indianapolis VA Regional Office.



FINDINGS OF FACT

1.  Manifestations of service-connected schizophrenia include 
depression, anxiety, sleeplessness, confusion, low energy, 
loneliness, despair, paranoia, auditory and visual 
hallucinations, and periodic suicidal thoughts; his condition 
requires medication and ongoing treatment at a VA day 
hospital.

2.  Unemployability due to service-connected schizophrenia is 
not shown.


CONCLUSIONS OF LAW

1.  Schizophrenia warrants a 70 percent evaluation. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, Part 4, Code 
9204 (1996, 2001).

2.  A total rating based on individual unemployability is not 
warranted. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. The veteran has been 
accorded three VA examinations during the appeal period. VA 
treatment records have been obtained. The veteran has not 
identified any additional evidence which would assist in 
deciding his claim. The Board finds that further development 
is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).




Legal Criteria  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).
 
The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. 
§ 4.125.  The new criteria for evaluating service-connected 
psychiatric disability is codified at 38 C.F.R. § 4.130. The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Veterans Appeals held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  In the present case, the Board finds that 
the new and old rating criteria are equally favorable to the 
veteran.

Under the previous regulations, considerable impairment of 
social and industrial adaptability warranted a 50 percent 
evaluation. A 70 percent rating for PTSD was warranted when 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996)).  A 100 percent rating is warranted for PTSD when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  Id.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet.App. 
95 (1994).

Effective November 7, 1996, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships warrants a 70 
percent evaluation.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.


Analysis

The veteran's claim for an increased rating for the service-
connected psychiatric disorder was received in June 1996. The 
evidence includes records from a VA day hospital concerning 
treatment he has received for the disability at issue and the 
reports of VA psychiatric examinations conducted in July 
1996, February 1998, and October 1999. These records show 
that the veteran's psychiatric condition has been manifested 
by depression, anxiety, sleeplessness, confusion, low energy, 
loneliness, despair, paranoia, auditory and visual 
hallucinations, and periodic suicidal thoughts. His condition 
requires medication and ongoing treatment at a VA day 
hospital. At the time of the most recent VA examination, the 
diagnoses included major depression with psychotic features; 
undifferentiated schizophrenia; and anxiety disorder. The 
examiner added that the veteran spent a great deal of energy 
and effort into functioning and maintaining a job and living. 
The veteran indicated he was willing to work. 

Given the above evidence, the Board finds that manifestations 
of the service-connected psychiatric disorder more closely 
approximates the rating criteria (in effect both prior to and 
as of November 7, 1996) for a 70 percent evaluation. 
Symptomatology commensurate with the old or new criteria for 
a 100 percent schedular evaluation has not been demonstrated. 
The Board observes that during the appeal period the veteran 
has been employed most, if not all, of the time. In October 
1998, he reportedly was working as am assistant office 
manager. No information has been provided to suggest that he 
is not still employed in this position. The benefit of the 
doubt is resolved in the veteran's favor to the extent 
indicated. See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7, Part 4, 
Code 9204 (1996, 2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  In this case, 
the most recent available evidence indicates that the veteran 
remains employed as an assistant office manager, a position 
that constitutes substantially gainful employment in the 
absence of evidence to the contrary. Again, the report of the 
October 1999 VA examination reflects that the veteran 
expressed a willingness to work and in fact spent a great 
deal of energy and effort to retain employment. Accordingly, 
notwithstanding the chronicity and severity of the service-
connected psychiatric disability, a total rating based on 
individual unemployability is not warranted at this time. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16.


ORDER

An evaluation of 70 percent for schizophrenia is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a total rating based on individual 
unemployability is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

